Order entered February 8, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00943-CV

                                   CARL BENSON, Appellant

                                                 V.

                             EMC MORTGATE CORP., Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-06777

                                             ORDER
       By postcard dated October 31, 2012, we notified the Dallas County District Clerk’s office

that the clerk’s record in this case was overdue. On December 4, 2012, the Dallas County

District Clerk responded that the clerk’s record had been submitted as of August 1, 2012 in cause

number 05-12-00825-CV. Because the case was severed below, and has not been consolidated

on appeal, the Dallas County District Clerk is ORDERED to file all papers relevant to trial court

cause number DC-12-06777-F within THIRTY DAYS of the date of this order. We DIRECT

the Clerk of the Court to send a copy of this order to:
Gary Fitzsimmons
Dallas County District Clerk
George L. Allen Sr. Courts Building
600 Commerce St., Suite 103
Dallas, Texas 75202




                                      /s/   CAROLYN WRIGHT
                                            CHIEF JUSTICE